 

Exhibit 10.1

 

ZAIS GROUP HOLDINGS, INC.

 

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

The Board of Directors (the “Board”) of ZAIS Group Holdings, Inc. (the
“Company”) has adopted the following compensation policy, effective as of April
30, 2015, for non-employee directors of the Company. The Compensation Policy has
been developed to compensate non-employee directors of the Company for their
time, commitment and contributions to the Board. This policy shall apply to
directors of the Company who are not employed by the Company or one of its
subsidiaries (each an “Eligible Director”).

 

CASH COMPENSATION

 

The retainer fees for Eligible Directors of the Company will be as follows:

 

Description  Annual Amount  Annual Retainer  $100,000 

 

These retainer fees are paid to the director on a quarterly basis, with each
installment being equal to one-fourth of the annualized amount set forth above
and being paid in arrears in cash at the end of each quarter.

 

EQUITY-BASED COMPENSATION

 

Initial Equity Grant.

 

Each Eligible Director who joins the Board after March 25, 2015 (who was not
immediately prior to joining the Board an employee of the Company or one of its
subsidiaries) shall be granted an equity-based retainer award in the form of
restricted stock units with a value at the time of issuance of approximately
$100,000, or such other value as determined by the Board. The number of shares
subject to this initial equity retainer will be based on the then current price
of the Company’s common stock on the NASDAQ stock market and will vest at the
first anniversary of the date of grant. Each grant will be evidenced by, and
subject to the terms and conditions of, an award agreement in the form approved
by the Board of Directors to evidence such type of grant pursuant to this
policy. Eligible Directors whose Board service begins after the start of a
Company fiscal year following 2015 shall receive a grant pro-rated to reflect
the number of days remaining in such fiscal year.

 

Annual Grants.

 

Each Eligible Director shall be granted an annual equity-based retainer award
with a value at the time of issuance of approximately $100,000, or such other
value as determined by the Board. Such award shall normally be made at the first
Board meeting each Company fiscal year in the form of grants of restricted stock
units and will vest based on twelve months of service or in accordance with such
other vesting schedule as determined by the Board.

 

 

 

 

EXPENSE REIMBURSEMENT

 

Each of the Eligible Directors shall be entitled to receive reimbursement for
reasonable travel, lodging and other expenses which they properly incur in
connection with their functions and duties as a director.

 

MINIMUM STOCK OWNERSHIP GUIDELINES

 

Each Eligible Director must own shares of Common Stock in an amount equal to two
times his or her base annual cash retainer (excluding additional annual cash
retainers for service as the Chairman of the Board, committee chairpersons and
committee members). Eligible Directors are required to achieve the applicable
level of ownership within five years of becoming subject to the requirements.

 

Equity that Counts Toward Meeting the Guidelines:

 

·Shares owned directly (e.g., shares purchased in the open market, etc.)

·Shares owned indirectly (e.g., by a spouse, trust or limited partnership or any
other entity)

·Shares the receipt of which have been deferred

·Unexercised options which have vested (in an amount equal to the difference
between the option price and the      current share price)

·Vested restricted stock units

 

Equity that Does Not Count Toward Meeting the Guidelines:

 

·Unexercised options which are unvested

·Unvested restricted stock units

 

- 2 -

 

 

Compliance with the Guidelines:

 

Equity ownership guidelines for Eligible Directors are determined as a multiple
of his or her base annual cash retainer and then converted to a fixed number of
shares based on an average of the prior fiscal year’s quarter-end closing stock
prices. Currently serving Eligible Directors will first become subject to the
guidelines as of April 1, 2015 which will be the initial date of determination
for such Eligible Directors. Eligible Directors becoming subject to the
guidelines thereafter will have their individual guidelines established based
upon the base annual cash retainer at the time they become subject to the
guidelines, which shall be the date of determination for such Eligible Director.
The guideline establishing the required ownership level based on a multiple of
the base annual cash retainer will be re-determined each December 1st thereafter
based on the then-current annual cash retainer and an average of the prior
fiscal year’s quarter-end closing stock prices. Once established each year, an
Eligible Director’s guideline does not change as a result of fluctuations in the
market price of the Common Stock. Once achieved, ownership of the guideline
amount must be maintained for as long as the Eligible Director is subject to the
guidelines.

 

The Nominating and Governance Committee of the Board will be responsible for
monitoring compliance with these stock ownership guidelines.

 

EFFECTIVE DATE, AMENDMENT, REVISION AND TERMINATION

 

This policy may be amended, revised or terminated by the Compensation Committee
of the Board at any time and from time-to-time.

 

- 3 -

 